IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 50046

 In the Interest of: John Doe I and Jane         )
 Doe I, Children Under Eighteen (18)             )
 Years of Age.                                   )
 STATE OF IDAHO, DEPARTMENT OF                   )
 HEALTH AND WELFARE,                             )       Filed: December 8, 2022
                                                 )
         Petitioner-Respondent,                  )       Melanie Gagnepain, Clerk
                                                 )
 v.                                              )       THIS IS AN UNPUBLISHED
                                                 )       OPINION AND SHALL NOT
 JANE DOE (2022-37),                             )       BE CITED AS AUTHORITY
                                                 )
         Respondent-Appellate.                   )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Jerome County. Hon. John B. Lothspeich, Magistrate.

       Judgment terminating parental rights, affirmed.

       Rockne K. Lammers; Jerome, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for respondent.

       Williams, Meservy & Larsen, LLP; Theodore R. Larsen, Jerome, for Guardian Ad
       Litem.
                 ________________________________________________

HUSKEY, Judge
       Jane Doe appeals from the magistrate court’s judgment terminating her parental rights.
Doe alleges the magistrate court erred in finding that she neglected the minor children and
termination of her parental rights is in their best interests. The magistrate court’s finding that Doe
neglected the children is affirmed on the uncontested basis and substantial and competent evidence
supports the court’s finding that termination of Doe’s parental rights is in the best interests of the
children. Accordingly, the magistrate court did not err and the judgment terminating Doe’s
parental rights is affirmed.


                                                     1
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the biological mother of B.G. and L.W. Both Doe and L.W. tested positive for
methamphetamine and amphetamine at the time of L.W.’s birth. Given L.W.’s status, the Idaho
Department of Health and Welfare (Department) took L.W. into care and shortly thereafter, also
took B.G. into care. After two shelter care hearings, the magistrate court granted the Department
temporary custody of the children and ordered a case plan for Doe as part of reunification efforts.
       The State filed a petition to terminate Doe’s parental rights to the children. After a two-
day trial, the magistrate court found Doe neglected the children and termination of Doe’s parental
rights is in the best interests of the children.1 Accordingly, the magistrate court entered a judgment
terminating Doe’s parental rights to the children. Doe timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. State v. Doe, 143
Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood
to be evidence indicating that the thing to be proved is highly probable or reasonably certain. Roe
v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate court’s decision
must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.




1
       Father’s parental rights were also terminated but are not the subject of this appeal.
                                                  2
                                                  III.
                                             ANALYSIS
        Doe alleges the magistrate court erred in terminating her parental rights to the children
because it erroneously found that she neglected the children and termination of her parental rights
is in their best interests. In response, the State argues the magistrate court did not err.
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of due
process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho 383,
386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a parent-
child relationship be proved by clear and convincing evidence. Id. Because a fundamental liberty
interest is at stake, the United States Supreme Court has determined that a court may terminate a
parent-child relationship only if that decision is supported by clear and convincing evidence.
Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; Doe v. Dep’t of Health &
Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
        Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interests and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the child
and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for a
prolonged period that will be injurious to the health, morals, or well-being of the child; or (e) the
parent is incarcerated and will remain incarcerated for a substantial period of time. Each statutory
ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.
A.      The Magistrate Court Did Not Err in Finding Doe Neglected the Children
        Doe alleges the magistrate court erred in finding that she neglected the children because
she “loves her children” and “substantially completed” her case plan. Idaho Code § 16-2002(3)(a)
defines “neglect” as any conduct included in I.C. § 16-1602(31). Section 16-1602(31)(a) provides,
in pertinent part, that a child is neglected when the child is without proper parental care and control,

                                                   3
or subsistence, medical or other care or control necessary for his or her well-being because of the
conduct or omission of his or her parents, guardian, or other custodian or their neglect or refusal
to provide them. Neglect also exists where the parent has failed to comply with the court’s orders
or the case plan in a Child Protective Act case and the Department has had temporary or legal
custody of the child for fifteen of the most recent twenty-two months and reunification has not
been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department. I.C. § 16-2002(3)(b).
       The magistrate court found alternate statutory bases for terminating Doe’s parental rights.
The magistrate court found that Doe neglected the children by failing to comply with the terms of
her case plan. The magistrate court also found that Doe neglected the children through her drug
use, her failure to provide any child support during the proceedings, and her failure to consistently
participate in visitation.2 On appeal, Doe only challenges the magistrate court’s finding of neglect
by failing to comply with the terms of her case plan. Doe does not challenge the magistrate court’s
conclusion that she neglected the children for reasons other than complying with her case plan.
Where a lower court makes a ruling based on alternative grounds and only one of those grounds is
challenged on appeal, the appellate court must affirm on the uncontested bases. Rich v. State, 159
Idaho 553, 555, 364 P.3d 254, 256 (2015). Accordingly, we affirm the magistrate court’s finding
of neglect on the uncontested bases.
B.     The Magistrate Court Did Not Err in Finding Termination of Doe’s Parental Rights
       Is in the Best Interests of the Children
       Doe argues that she has many “positive attributes” that “should strongly have been weighed
in favor” of not terminating her parental rights and “[o]nce all of the evidence is considered, there
is not substantial and competent evidence to support the magistrate court’s finding that termination
was in the best interests of the child(ren).” As previously articulated, our review is limited to
whether substantial and competent evidence supports the magistrate court’s decision and further,
we will not reweigh the evidence presented at the termination trial. See State v. Doe, 144 Idaho
839, 842, 172 P.3d 1114, 1117 (2007) (holding trial courts have unique ability to weigh evidence


2
        We note that the magistrate court does not explicitly identify how each of these bases
constitute neglect pursuant to Idaho Code § 16-1602(31)(a). Nonetheless, because each of the
bases could constitute neglect pursuant to I.C. § 16-1602(31)(a) and because Doe does not
challenge any of these alternate grounds as a basis for a statutory finding of neglect, we need not
further address the lack of specificity.
                                                 4
and take entire situation into account). Accordingly, to the extent this is a request that we reweigh
the evidence presented at the termination trial, we decline to do so. However, to the extent that
Doe argues that substantial and competent evidence does not support the magistrate court’s finding
that termination of her parental rights is in the best interests of the children, we disagree.
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
Tanner v. State, Dep’t of Health & Welfare, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the
child is placed in protective custody, the improvement of the child while in foster care, the parent’s
efforts to improve his or her situation, and the parent’s continuing problems with the law. Doe
(2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); Idaho Dep’t of Health & Welfare
v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best interests
of the child to terminate parental rights must still be made upon objective grounds. Idaho Dep’t
of Health & Welfare v. Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       The magistrate court found termination of Doe’s parental rights is in the best interests of
the children because the children showed significant improvements while in foster care; needed a
safe, stable, drug-free, and permanent home; and could not wait any longer for Doe to prove herself
capable of providing this level of care. The magistrate court acknowledged Doe’s genuine love
and affection for the children, but found Doe was unable to translate her love into being a clean,
capable, and responsible parent. These findings are supported by substantial and competent
evidence.
       First, several witnesses testified that the children had shown significant behavioral
improvements while in the Department’s care. Anne Sharp, the children’s guardian ad litem,
testified that she tracked Doe’s progress for nearly two years of the case and witnessed the children
in a variety of environments. Sharp explained that while she witnessed a trajectory of behavioral
improvements in other foster homes, the current foster parents were proactive, engaged, and
attuned to the children’s needs, and the children made significant improvements while in their
care. She explained the children were doing the best she had ever seen them do; they were
emotionally regulated, stable, well-behaved, and grounded. Sharp also testified that the children’s

                                                   5
speech and communication in general had improved and they were no longer as physically
aggressive with each other as they had been in the past.
       Similarly, Rosa Paz, the current case manager for the Department, testified that during the
eight months she had been assigned to the case, she witnessed improvements in the children’s
behavior. She specifically explained that she had seen “significant” improvements in B.G.’s
behavior and, while L.W. still demonstrated some attachment issues, she had become more
developmentally on track. Jessica Adamson, a social worker with the Department, who was the
assigned case manager for the case from August 2021 through January 2022, also testified that she
had seen the children’s behavior improve while they were in care.
       Additionally, Jeremy Schorzman, the children’s current foster dad, testified the children
presented some behavioral issues when they first came into his home in late February 2022,
including attachment issues to other people and aggression towards each other. While these
behaviors had improved, Schorzman testified that the behavioral issues would escalate after
visitations with Doe. Schorzman explained that after visitations, L.W. would become very
“clingy” to him and his wife and “more grumpy” towards B.G.; B.G. would become more
aggressive towards L.W. and would be upset if L.W. received attention from him and his wife.
Further, he testified that after visitations with Doe, the children were less willing to listen and
would often scream and cry. However, when the children went through periods without visitations,
the children’s behavioral issues diminished significantly. Accordingly, substantial and competent
evidence supports the magistrate court’s finding that the children showed significant
improvements while in foster care.
       Second, multiple witnesses testified that the children needed safety and stability and that
over the two years of the case, Doe had demonstrated she was incapable of providing this level of
care. Sharp testified that the children needed a safe and stable home environment and she did not
believe Doe could provide such an environment or had the ability to meet the children’s needs.
Sharp testified that over the two years of the case, the children had already waited beyond what
was normal and reasonable for their parents to improve; Doe could not become an adequate parent
until her additional issues were under control; and ultimately, it is in the best interests of the
children for Doe’s parental rights to be terminated.
       The two case managers for the Department expressed similar concerns and conclusions.
Adamson testified that at the point when she handed the case to another case manager, she believed

                                                 6
that termination of Doe’s parental rights is in the best interests of the children because Doe had
made no progress with the case plan, constantly missed visitations, and showed a lack of
engagement in drug treatment and testing. Adamson felt that Doe had not made any significant
changes in her life that would warrant the children being returned to her care. Paz testified that
Doe was previously subject to a child protection case with the same underlying concerns which
resulted in the termination of her parental rights to two other children. Paz explained that despite
ample opportunities to engage in services that went beyond what the Department normally
provides, including five referrals to nurturing parenting classes and multiple in-patient and out-
patient treatment centers, Doe continued to have issues with her sobriety. Paz concluded that Doe
had attempted treatment more times than most but had not managed to achieve sobriety. As such
it would be a disservice for the children to continue to wait for Doe to achieve and maintain
sobriety and, thus, termination of Doe’s parental rights is in the best interests of the children.
       Angie Thornton, the visitation supervisor, testified that she did not feel that Doe is capable
of caring for the children for more than a very limited period of time. She explained that during
visitations, Doe did not have control over her children, did not impose any consequences for poor
behavior, favored B.G. over L.W., and often instructed L.W. to go to the visitation tech for care.
Further, Thornton expressed that during at least one visit a month, Doe’s behaviors raised concern
that she was under the influence of substances, including a visit as recent as July 2022.
       Finally, Doe testified that she relapsed in her sobriety at multiple points throughout the
proceeding and expressed ignorance as to some basic components of her ability to provide for the
children if returned to her care. First, Doe testified that despite her methamphetamine use while
pregnant, her daughter was “very healthy,” but Doe acknowledged her use could have a negative
impact on the child’s health. While Doe stated that she was sober at the time of the termination
trial, she also testified that she had relapsed after her visitations with the children transitioned to
unsupervised and she had not participated in any drug testing since March 2022. Second, Doe
testified that she was currently employed, but she had not yet received a paycheck and did not
know what her income would be. Doe further testified that although she receives some housing
assistance, she did not know how her utilities were paid. Taken together, there is substantial and
competent evidence to support the magistrate court’s finding that Doe was unable to provide the
level of care, safety, and stability the children need.



                                                   7
       Substantial and competent evidence supports the magistrate court’s finding that
termination of Doe’s parental rights is in the best interests of the children because the children
improved while in foster care and Doe is unable to provide the level of care, safety, and stability
the children need. Accordingly, the magistrate court did not err.
                                               IV.
                                        CONCLUSION
       The magistrate court’s finding that Doe neglected the children is affirmed on the
uncontested basis. Additionally, substantial and competent evidence supports the magistrate
court’s finding that termination of Doe’s parental rights is in the best interests of the children.
Accordingly, the magistrate court did not err and the judgment terminating Doe’s parental rights
is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                                8